PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_03_FR.txt. 40

OPINION INDIVIDUELLE DE M. EUGÈNE DREYFUS

Quelque bizarre que soit la forme sous laquelle la Cour s’est
vu contrainte de manifester une opinion purement provisoire
sur l'interprétation entre la France et la Suisse de l’article 435,
alinéa 2, du Traité de Versailles avec ses annexes, son inter-
prétation est certaine: ces dispositions n’ont pas abrogé les
anciennes stipulations qui ont créé les zones franches: elles
n’ont pas même eu pour but de les faire abroger et cela
malgré tous les faits antérieurs au Traité de Versailles, que
la Cour déclare pertinents, mais dépourvus de toute influence
sur son interprétation actuelle dans les termes du compromis.

Jai le vif regret de ne pouvoir m'associer aux motifs de
l'ordonnance qui fixent cette interprétation, d'abord parce que
pour la formuler ils ajoutent aux termes du compromis, et
ensuite parce que l’article 435, alinéa 2, avec ses annexes,
devient entre la Suisse et la France un texte vide de sens, une
lettre morte.

Dans son Arrêt n° 9 (page 12), la Cour avait posé un prin-
cipe très juste dont l'application se recommande à toutes les
juridictions : lorsque les termes d’un compromis ont un sens
clair qui permet au juge de connaître exactement la mission
dont il est chargé, c'est aux termes de ce compromis que le
juge doit s'attacher pour statuer, et non aux conclusions qui
ont pu être prises par les Parties. Or, le compromis qui a saisi
la Cour dans le procès actuel s'exprime en des termes qui
ne laissent pas place au doute: l’article 435, alinéa 2, avec
ses annexes, a-t-il entre la France et la Suisse abrogé hic &
nunc les stipulations qui ont institué les zones franches ?
ou bien, à défaut d’abrogation immédiate, a-t-il eu pour but
de les faire abroger? Ces derniers mots n’impliquent par
eux-mémes aucune idée d’obligation ou de contrainte; ils
-visent simplement une abrogation future, une abrogation que
pourraient décider la France et la Suisse dans l’avenir. Lorsque
les rédacteurs du Traité de Versailles ont dit dans l’article 435,
alinéa 2, que les stipulations relatives aux zones franches ne cor-
respondaient plus aux circonstances actuelles et qu’il convenait
AT OPINION INDIVIDUELLE DE M. DREYFUS

d'y substituer pour ces territoires un régime établi d’un
commun accord par les deux pays, ont-ils eu pour but de
faire abroger ces stipulations, c’est-à-dire de provoquer dans
l'avenir leur abrogation par les Parties intéressées ? Telle
est la seule question, étroitement limitée, qu’a posée le compro-
mis; elle ne tend nullement à faire décider si l’abrogation
éventuelle devrait être réalisée par les deux pays d’un commun
accord, ni pas davantage si la Suisse serait obligée éventuelle-
ment d’y consentir; ni les mots « d’un commun accord» ni
le mot « obligatoirement » ne figurent dans le compromis, et
l'interprétation très simple; littérale et grammaticale, à laquelle
je me rallie, semble en tous points préférable à celle que la
Cour a admise et que le Gouvernement suisse avait libellée
dans ses conclusions avec une prolixité qui démontre bien que
le sens des termes du compromis pourtant si clair en sortait
singulièrement dénaturé.

La question qui devait, selon moi, dominer tout le débat,
était celle de savoir si la Suisse avait un droit au maintien des
zones franches et quelle était pour chaque zone la nature de
ce droit; la Cour ne l’a pourtant examinée qu’accessoirement.
Il est incontestable que la Suisse n’a pas été partie au Traité
de Versailles et que si on lui reconnaît dans le passé un droit
contractuel, cet instrument diplomatique n’a pu sans son
consentement l’en dépouiller. En ce qui concerne la zone sarde,
la Suisse tient certainement son droit de l'article 3 du Traité
de Turin du 16 mars 1816 qu’elle a signé avec la Sardaigne, aux
obligations de laquelle la France’ se trouve aujourd’hui sub-
stituée ; elle doit donc, en principe, malgré l’article 435, alinéa 2,
du Traité de Versailles, continuer à jouir de ce droit, mais
sous réserve d’une application éventuelle de la règle rebus sic
stantibus. L’ordonnance de la Cour a reconnu à juste titre la
pertinence en la matière des faits antérieurs au Traité de
Versailles tels que l'établissement des douanes fédérales en
1840, et on peut dès lors regretter que la Cour n’ait pas été
dès aujourd’hui saisie im terminis de la question de savoir si
ces faits nouveaux sont tels que le changement de circonstances,
proclamé unilatéralement par l’article 435, alinéa 2, du Traité
de Versailles, doive nécessairement entre la Suisse et la France
42 OPINION INDIVIDUELLE DE M. DREYFUS

entraîner la caducité des stipulations qui il y a plus d’un
siècle ont institué la zone sarde et celle de Saint-Gingolph.
Mais ce point demeure entièrement réservé, et je me contente
de marquer qu'il est aujourd’hui acquis, de l'avis même de
la Cour, que les faits invoqués par la France sont à cet
égard pertinents.

Pour la zone du Pays de Gex, la Suisse ne peut invoquer
aucun droit qui dérive d’un traité. C’est dans le Protocole du
3 novembre 1815, signé par les plénipotentiaires d'Autriche, de
Grande-Bretagne, de Prusse et de Russie et annexé à la Décla-
ration signée à Paris le 20 novembre 1815, que se trouve
mentionné pour la première fois, mais dans une simple inci-
dente, le fait « que le Gouvernement français a consenti à
reculer ses lignes de douane des frontières de la Suisse du
côté du Jura». L'article 3 des Traités de Paris signés le
20 novembre 1815 par la France avec l'Autriche, la Grande-
Bretagne, la Prusse et la Russie, est venu ensuite déter-
miner les limites exactes dans lesquelles les douanes seraient
reculées.... C’est lui qui constitue l’acte de naissance de la. zone
du Pays de Gex; il est ainsi conçu: « La ligne des douanes
françaises sera placée à l’ouest du Jura, de manière que tout
le pays de Gex se trouve hors de cette ligne. »

Il importe de remarquer que, ni dans le Protocole du
3 novembre, ni surtout dans l’article 3 des Traités du 20 novem-
bre 1815, le nom de la Suisse n’est prononcé; alors que, par
un acte formel, elle avait adhéré à la Déclaration donnée à
Vienne le 20 mars 1815, par laquelle les Puissances signataires
du Traité de Paris reconnaissaient et garantissaient sa neutralité
perpétuelle, la Suisse n’a adhéré ni au Protocole du 3 novembre
ni à la Déclaration du 20 novembre 1815 à laquelle le Proto-
cole a été annexé. Ces actes se distinguent nettement de la
Déclaration du 20 mars 1815 qui avait un objet tout différent,
et l'accession donnée à celle-ci ne peut emporter accession à
celle-là. La Suisse n’a pas davantage signé les Traités du
20 novembre 1815, qui ont fixé la limite du reculement des
douanes, et elle n’a ni adhéré ni accédé à leurs stipulations :
c'est Pictet-de Rochemont, son envoyé, qui a obtenu pour elle
l'avantage d’un reculement de la ligne douanière du côté de la
France, mais la Suisse n’est intervenue au Protocole du
43 OPINION INDIVIDUELLE DE M. DREYFUS

3 novembre 1815 qui en pose le principe ni aux traités qui
Vordonnent: elle n’a donc acquis de la France aucun droit
contractuel. Ce sont l’Autriche, la Grande-Bretagne, la Russie,
la Prusse et plus tard le Portugal (traité identique avec la
France du 28 août 1817) qui lui ont octroyé par une stipula-
tion faite en sa faveur le bénéfice d’une zone franche ; or, les
même Puissances viennent déclarer. dans l’article 435, alinéa 2,
du Traité de Versailles, que les stipulations des traités de 1815
et des autres actes complémentaires relatifs à la zone du Pays
de Gex ne correspondent plus aux circonstances actuelles et
qu'il faut leur substituer un régime que la France et la Suisse
établiront d'un commun accord. Elles ont donc défait en 1919
ce qu’elles avaient fait en 1815, et elles ont en conséquence
autorisé la France à replacer sa ligne de douanes à sa fron-
tière politique. |

La Suisse le conteste, et, à défaut d’un droit contractuel
direct qu’elle n’a jamais revendiqué à l'égard de la zone du
Pays de Gex, elle prétend que les Puissances signataires des
Traités de Paris ont, du moins, stipulé pour elle et qu’elles lui
ont ainsi attribué un véritable droit dont elles ne peuvent la
priver sans son consentement.

La théorie de la stipulation pour autrui, dont la Cour pro-
clame l'efficacité dans l'espèce, mais sans se prononcer sur sa
recevabilité en droit international public, est bien connue en
droit privé; ses modalités varient à l'infini selon les législa-
tions internes, et tandis que, par exemple, l’article 112 du
Code fédéral suisse des obligations admet d’une manière absolue
la validité des stipulations pour autrui, l’article 1121 du Code
civil français ne consacre sa validité que dans deux cas:
lorsqu'elle est la condition d’une stipulation que l’on fait pour
soi-même ou d’une donation qu'on fait à un autre.

Étant donné cette diversité dans la nature et les effets juri-
diques de la stipulation pour autrui en droit interne, on ne
peut songer à la transposer comme telle en droit international
public, surtout pour lui attribuer comme dans le cas actuel
une portée absolue. Il. paraît donc certain qu'on. ne saurait
poser en règle générale qu'un Etat stipulant pour un autre
État assure à celui-ci, qui n’est pas partie au traité où figure
44 OPINION INDIVIDUELLE DE M. DREYFUS

la stipulation, un droit propre et irrévocable dont il pourrait
exiger personnellement l'exécution, même si l’État stipulant
déclarait libérer l’État débiteur de l'obligation qu’il lui avait
imposée en faveur de l’État tiers. Telle est aujourd’hui l’opi-
nion dominante en doctrine, et voici comment la résume M. le
professeur Anzilotti, Président de la Cour permanente de Justice
internationale, dans son Cours de Droit international, édition
frangaise de 1929, tome I, page 424:

« Tandis qu’une législation interne peut établir qu’étant
donné une stipulation en faveur d'un tiers, celui-ci acquiert
immédiatement le droit den exiger l’accomplissement ou
acquiert ce droit par un simple acte de sa volonté, la struc-
ture même de l'ordre juridique international démontre que,
en l’absence d’une norme particulière dérogeant aux principes
généraux, un droit de l’État tiers d’exiger l'exécution des
stipulations qui lui sont favorables ne peut prendre naissance
qu’en vertu d’un accord entre les Parties contractantes d’un
. côté et l’État tiers de l’autre. »

N

Ainsi, c’est à la structure même de l’ordre juridique inter-
national que répugne la stipulation pour autrui. Comment alors
lui attribuer des effets juridiques ?

Les mêmes idées ont prévalu dans la pratique internationale,
et il me suffira de citer l’article 380 du Traité de Versailles,
qui n’a certainement entendu conférer aucun droit irrévocable
aux États auxquels il a ouvert l'accès du canal de Kiel. Or, il
est constant que la Suisse n’a signé au point de vue du recule-
ment de la douane française aucun accord ni avec les Puis-
sances alliées ni avec la France en 1813 ; alors que la Déclara-
tion du 20 novembre 1815, dans son paragraphe final, a invité
toutes les Puissances de l’Europe à accéder à ses stipulations et
qu’en fait de nombreux États y ont accédé, la Suisse seule n'y
a ni adhéré ni accédé sous quelque forme que ce soit, sans
doute parce qu’elle a considéré qu’elle ne pouvait tirer de ce
traité aucun droit. Elle en a simplement profité, et elle est mal
venue après un siècle à prétendre que ces instruments diplo-
matiques où son nom n’est même pas prononcé lui auraient
conféré un droit. Le Traité du 20 novembre 1815 a imposé à
la France une obligation de faire: placer sa ligne douanière à
l’ouest du Jura, de manière que tout le Pays de Gex se trouve
45 OPINION INDIVIDUELLE DE M. DREYFUS

hors de cette ligne. De cette obligation de faire, qui a été
exécutée par l’État français, il a pu résulter pour la Suisse
certains avantages, mais la France ne s'était engagée que vis-
à-vis des Puissances alliées en 1815. Le jour où, en 1919, ces
Puissances réunies à nouveau ont déclaré qu'elles libéraient la
France de son obligation, celle-ci ne saurait subsister in eter-
num parce qué la Suisse, État tiers, tirait des avantages de
son exécution. Il peut en être d'autant moins ainsi que lors-
qu'elles ont déchargé la France de son obligation, les Puis-
sances alliées ont tenu compte des intérêts particuliers de la
Suisse ou plutôt de Genève, puisqu'elles ont recommandé
aux deux pays d’instituer, pour les territoires des zones, un
régime spécial que la France s’est d’ailleurs déclarée prête à
accorder.

Dans ces conditions et en ce qui concerne la zone du Pays
de Gex, l’article 435, alinéa 2, du Traité de Versailles a cer-
tainement mis fin à la situation préexistante, qui ne reposait
sur aucun droit au profit de la Suisse. Et qu’on ne dise pas
que, dans les termes où il est conçu, ce texte aurait été —
dépourvu de toute vertu abrogative. Lorsqu’en 1919, sans
y être le moins du monde obligé, le Gouvernement français
a spontanément communiqué à M. Gustave Ador le projet
de texte qui est devenu l'alinéa 2 de l’article 435 du Traité
de Versailles, le Conseil fédéral a lui-même répondu, dans sa
note du 5 mai 1919, qu’il faisait des réserves expresses pré-
cisément parce qu’il ne voulait pas « que de son adhésion
à cette rédaction il pût être conclu qu’il se rallierait à la
suppression d’une institution ayant pour but de placer des
contrées voisines au bénéfice d'un régime spécial approprié
à leur situation géographique et économique et qui a fait
ses preuves ». De cette déclaration du Gouvernement fédéral,
il résulte que dans son esprit la disposition qui est devenue
textuellement l'alinéa 2 de l’article 435 avait certainement pour
effet de supprimer ic et nunc les zones franches. On peut
penser que cette interprétation se fortifiait des conversations
orales de l’époque, et il semble vraiment impossible, dix
ans après, de soutenir que ce texte n’avait aucune portée
abrogative, düût-on se fonder pour le dire sur la rédaction
différente des deux alinéas de l’article 435. Qu’on n'oublie
46 OPINION INDIVIDUELLE DE M. DREYFUS

pas que si l'alinéa premier prononce l’abrogation expresse
des stipulations relatives à la zone neutralisée, c'est unique-
ment parce qu’il entérine purement et simplement un accord
déjà réalisé; les mots « de même » employés par l'alinéa 2
démontrent au surplus que la constatation du changement
de circonstances devait avoir la même portée dans les deux
alinéas et entraîner au même titre l’abrogation des stipula-
tions qui y sont distinctement visées.

Telles sont les raisons qui me déterminent à conclure
qu'entre la France et la Suisse l’article 435, alinéa 2, avec ses
annexes, a abrogé les stipulations du Protocole des Conférences
de Paris du 3 novembre 1815 et des Traités de Paris du 20 novem-
bre 1815 qui ont créé la zone du Pays de Gex. En ce qui concerne
les zones de la Haute-Savoie et de Saint-Gingolph, et sous
réserve d’une décision ultérieure de la Cour qui dirait que les
faits qu'elle a déclarés pertinents en la matière permettent
d'appliquer ici la règle rebus sic stantibus, j'estime que -le
même texte a eu pour but de les faire abroger. S'il n'avait
pas eu au moins ce but, le texte ne signifierait rien, car H
ne suffit pas de dire qu’en le signant les Puissances alliées,
qui avaient autrefois imposé à la France l’humiliation de
placer sa ligne douanière en deçà de sa frontière politique,
auraient voulu uniquement déclarer qu’elles se désintéresseraient
désormais de la question et qu'elles autorisaient dès mainte-
nant la France et la Suisse à la régler comme elles l’enten-
draient. La Sardaigne avant 1860 et la France dans la suite
n’ont pas eu besoin d’une déclaration de désintéressement des
Puissances signataires des traités de 1815 pour modifier le
régime des zones franches en concluant avec la Suisse les
Conventions des 8 juin 1856, 30 juin 1864, 14 juin 1881 et
20 octobre 1906. Quand les Puissances signataires ont formulé
‘dans l’article 435, alinéa 2, cette prétendue déclaration de
désintéressement pur et simple au sujet de la question des
zones franches entre la Suisse et la France, elles n’ont pas
entendu faire une déclaration platonique et théorique; cette
déclaration, dans leur esprit, avait un but et devait
produire un effet pratique. Quand ces Puissances ont affir-
mé solennellement que les stipulations relatives à ces
zones franches ne correspondaient plus aux circonstances
actuelles, .elles n’ont pas voulu seulement déclarer — ce qui
47 OPINION INDIVIDUELLE DE M. DREYFUS

allait de soi et ce qui s'était déjà fait dans le passé — que
la Suisse et la France pourraient désormais régler le régime
de ces territoires comme elles l’entendraient ; là où leur décla-
ration inscrite dans l’alinéa 2 de l’article 435 n’a pas d'office
abrogé les zones franches parce qu’elle se heurtait à un droit
qui restait opposable à la France, elle a du moins voulu dire
que l’abrogation apparaissait comme nécessaire dans l'avenir
et qu'il était infiniment désirable que les deux pays pussent
éventuellement la réaliser.

(Signé) EUGÈNE DREYFUS.
